Person, J.
(after stating the facts). The application in this matter was made under the provision of section 8709, 3 Comp. Laws (4 How. Stat. [2d Ed.] § 11565); and the term “mentally incompetent,” as used in that section, has been defined by this court in a number of cases.
*534“It does not refer to persons who are sane, but not, perhaps, as wise or intelligent as some other persons. It applies to those whose mind is so affected as to have lost control of itself to such a degree as to deprive the person afflicted of sane and normal action.” In re Guardianship of Storick, 64 Mich. 685 (31 N. W. 582).
“The statute contemplates the existence of insanity or of mental infirmity that is equivalent in destroying mental competency.” In re Asa B. Brown, 45 Mich. 326 (7 N. W. 899).
When this court in Re Estate of Leonard, 95 Mich. 295 (54 N. W. 1082), said that “incompetent” and “incapable,” as used in the statute, were regarded by the legislature as synonymous terms, it did not intend to be understood as meaning that any one was mentally incompetent who was incapable of conducting his business successfully, but rather that the word “incapable,” as used in the statute, was synonymous with “mentally incompetent” in the sense above defined.
There was nothing whatever in the testimony of Mrs. Haselo’s son, or in that of her son-in-law, that tended in any degree to show such “mental incompetency” on her part as would authorize the appointment of a guardian of her person and estate. All they said is as consistent with competency as with incompetency. The son tells us that Mr. Hall was the administrator of his father’s estate, and he gives us no reason whatever for thinking it “queer” that his mother should have had Mr. Hall do her business. Nor, without giving some specific instance in illustration, is incompetency indicated by the son’s statement that his mother would tell him to do one thing, and in probably a few minutes tell him to do something else to the contrary. The only act showing incompetency on Mrs. Haselo’s part, that the son-in-law could think of, was her failure to pay what she had promised for the putting down of a well, and it is absurd to call that an indication of the mental incompetency required by the statute. And *535Mrs. Chappell explains the circumstances by telling us that she was unable to keep her promise because this same son-in-law would not pay the rent that he owed her.
All of the evidence in support of the petition, other than the foregoing, was the various agreements with, and conveyances to, Mr. Chappell, and the pleadings in the chancery suit. That these agreements and transfers were injudicious must be conceded. The attorney who advised Mrs. Haselo that Mr. Chappell was aiming to defraud her had apparent grounds for the advice. But it must be remembered from Mrs. Haselo’s viewpoint she was dealing with the man whom she was about to marry. And, as a general rule, the fact that one makes foolish bargains is not a reason, under the statute, why he should have a guardian appointed over him.
“If it were, a goodly number of people would be under guardianship.” Partello v. Holton, 79 Mich. 372 (44 N. W. 619).
An improvident business transaction may be competent evidence in support of an application for guardianship; most of the acts of a respondent in such a cáse are competent as going to show the mental condition. But such an improvident act becomes cogent proof of mental incompetency only as it is reinforced and explained by other facts and circumstances.
And what are the other facts and circumstances in this case? Her children permitted Mrs. Haselo, at her age, to come to Michigan alone, and seemed to have no doubt of her ability to care for herself. Her son, who files this petition, not only loaned her a substantial sum of money, but foreclosed the mortgage given to secure its payment, at the first default in interest. He could have had no doubt of her mental responsibility. The attorney who began the chancery suit for her seemed to have no question of her competency to begin *536such a suit, nor of her competency to make a contract with him by which he was to receive 15 per cent, of the value of the property recovered. Two doctors, whom the trial court seemed to hold in the highest respect, made thorough examination and declared her mind to be perfectly normal, and that she was fully capable of transacting business. One of her attorneys, who had seen a good deal of her in a business way, gave the same opinion. The testimony of these gentlemen was not contradicted or seriously questioned. Her son and son-in-law could not name one instance of any value wherein she had shown herself mentally incompetent. And beyond all, her own testimony, given quite fully in the record, indicates not only a normal mind, but a rather bright one. In the light of all these circumstances the improvidence of her dealings with Mr. Chappell does not become evidence that the jury were authorized to act upon in declaring her incompetent. She is now married to Mr. Chappell, and so far as the record shows they are living together contentedly. It is his duty to care for and support her.
The judgment of the circuit court is reversed, and a new trial will not be granted. The respondent and appellant will recover costs of both courts against the petitioner.
Brooke, C. J., and Kuhn, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.
This case having been submitted on briefs, without oral argument, was reassigned after the death of Justice McAlvay.